Citation Nr: 1723497	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease (CAD) status post stents, currently evaluated as 60 percent from July 22, 2008 through September 12, 2010, as 30 percent disabling from September 13, 2010 through May 2, 2011, as 100 percent disabling from May 3, 2011 through August 31, 2011, as 30 percent disabling from September 1, 2011 through February 10, 2015, and as 60 percent disabling from February 11, 2015.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case is now under the jurisdiction of the Hartford, Connecticut VA RO.

The Veteran testified before a Decision Review Officer at a May 2012 hearing at the RO.  In January 2013, the Veteran also testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

This case was previously remanded by the Board in November 2014.  The case has been returned to the Board for review.  The remand directives were substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2011 rating decision granted service connection for CAD status post stents and assigned an initial rating of 60 percent, effective from July 22, 2008, and a 30 percent rating effective from September 13, 2010.  At the January 2013 Board hearing, the Veteran testified that he is only contesting the 30 percent rating for his CAD post stents assigned from September 13, 2010.  (Hearing transcript at page 3.)

A December 2011 rating decision granted a temporary total rating for the Veteran's CAD status post stents from May 3, 2011 through August 31, 2011, based on his coronary artery bypass graft surgery on May 3, 2011.  A 30 percent rating was continued for CAD status post stents from September 1, 2011.  

In a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's CAD to 60 percent, effective February 11, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, at a February 2016 VA examination the Veteran stated he worked at the USPS with a walking postal route that he could no longer perform due to his heart condition.  The Board interprets this statement as an indication that the Veteran feels he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability at issue on appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel to the increased rating claim.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period from September 13, 2010 through May 2, 2011, the most probative evidence concerning the Veteran's coronary artery disease with stent replacement does not show evidence of congestive heart failure, workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or ejection fraction findings of 50 percent or less.

2.  For the period from September 1, 2011 through February 10, 2015, the most probative evidence concerning the Veteran's coronary artery disease with stent replacement shows evidence of workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

3.  For the period from February 11, 2015 the most probative evidence concerning the Veteran's coronary artery disease with stent replacement does not show evidence of chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 30 percent for coronary artery disease with stent replacement, from September 13, 2010 through May 2, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.0, 4.7, 4.104, Diagnostic Code 7005 (2016).  

2.  The criteria for entitlement to an initial rating of 60 percent for coronary artery disease with stent replacement, from September 1, 2011 through February 10, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.0, 4.7, 4.104, Diagnostic Code 7005 (2016).   

3.  The criteria for entitlement to an initial rating in excess of 60 percent for coronary artery disease with stent replacement, from February 11, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.0, 4.7, 4.104, Diagnostic Code 7005 (2016).       



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Rating - Coronary Artery Disease

Under Diagnostic Code 7005, arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  The next higher rating of 30 percent is awarded for arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In addition, the Rating Schedule provides that, when rating under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, the following provisions apply: (1) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. 4.100 (2016).

Analysis - Increased Rating from September 13, 2010 to May 2, 2011

The Veteran's coronary artery disease status post stents is rated as 30 percent disabling under Diagnostic Code 7005 from September 13, 2010 through May 2, 2011.

The Veteran was provided a VA medical examination in September 2010.  The examination report shows a diagnosis of coronary artery disease.  The Veteran reported feeling light headed and woozy over the previous year with no other reported cardiac symptoms.  The Veteran did not report any acute cardiac illness, including myocardial infarction, congestive heart failure, or acute rheumatic heart disease.  The Veteran used medications such as Lisinopril, Simvastatin, and Metoprolol.  The examiner noted the Veteran did not have an implantable pacemaker or AICD.  On examination, the examiner found no evidence of congestive heart failure, rales, edema or liver enlargement.  The Veteran's resting heart rate was 93 with right bundle branch block.  An exercise stress test was completed on September 13, 2010 and the METs level was 7.  The examiner indicated the exercise stress test reflected at a fair to average workload.  The examiner further noted there were no EKG changes at the level of exercise achieved and no significant arrhythmias.  

A November 2010 VA medical treatment record notes that the Veteran did not have chest pain or shortness of breath.

An April 2011 VAMC report of hospitalization reflects the Veteran complained of chest pain.

The Veteran was provided a VA medical examination in April 2011.  The Veteran reported chest pain twice in the past week with significant increased squeezing discomfort following meals.  The Veteran further noted constant low level minimal tightness in the left chest.  The examiner noted the Veteran is capable of working at a 7 MET level at which time he develops fatigue.  The examiner further noted the Veteran's heart rate was regular.  There was no evidence of congestive heart failure, rales or edema.  An exercise stress test was completed on April 26, 2011 and the METs level was 7.  The Veteran's heart rate was 101 beats per minute at baseline, and increased to 147 beats per minute at peak exercise.  The examiner noted ischemic ECG changes with exercise and abnormal myocardial perfusion with moderate ischemia in the lateral wall from apex to base.

The Board finds that the September 2010 and April 2011 VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the claims file, performed examinations of the Veteran; considered the Veteran's reported symptomatology; provided an exercise based METs test; and provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.
    
For the period from September 13, 2010 through May 2, 2011, the Board finds that the criteria for a rating in excess of 30 percent are not met.  Here, the September 2010 and April 2011 VA examiners indicated METs levels of 7.  A 60 percent rating is not warranted as the coronary artery disease did not result in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no evidence of an episode of congestive heart failure.  The September 2010 and April 2011 METs testing score of 7 were not consistent with a rating higher than 30 percent.  Also, there are no findings of ejection fraction of less than 50 percent or less.  Thus, a rating of 60 percent is not warranted.  In addition, a 100 percent rating is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.


Analysis - Increased Rating from September 1, 2011 through February 10, 2015

The Veteran's coronary artery disease status post stents is rated as 30 percent disabling under Diagnostic Code 7005 from September 1, 2011 through February 10, 2015.

The Veteran was provided a private cardiac evaluation in March 2012.  The private physician indicated an exercise stress test was completed and the initial METs was 2.9 and the final METs was 3.1.  The private physician noted the Veteran struggled to increase his exercise intensity due to back pain, breathlessness and general deconditioning.  

The Veteran was provided a VA medical examination in June 2012.  The VA examiner reviewed the Veteran's claims file.  The examination report shows a diagnosis of coronary artery disease with a diagnosis date of 2002.  The Veteran reported he had a pulling sensation across his chest.  The Veteran used medications such as Albuterol and Metoprolol.  The examiner noted the Veteran did not have myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infections heart conditions, or pericardial adhesions.  The examiner further noted the Veteran had coronary artery bypass surgery in May 2011.  On examination, the Veteran's heart rate was 76, regular, with normal sounds.  The Veteran did not demonstrate peripheral edema.  There was no indication of cardiac hypertrophy or cardiac dilatation.  Neither an exercise stress test nor interview-based METs test was completed.  The VA examiner stated an estimate or treadmill METs would not reflect in any way the Veteran's current cardiac status since he is limited by his back and leg pain.  The examiner stated the Veteran's most recent cardiac ECHO from November 28, 2011, showed ejection fraction of 70 percent and this reflects normal cardiac function.

The Board finds the March 2012 private examination is entitled to more probative weight.  The June 2012 VA examiner did not conduct an exercise based METs test or an interview based METs test.  Additionally, the June 2012 VA examiner did not provide an adequate rationale for why a METs test was not conducted.  Therefore, the Board finds the June 2012 VA examination is not adequate for decision making purposes and the opinion is entitled to little probative value.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Based on the evidence described above, the Board finds that from September 1, 2011 through February 10, 2015, a rating of 60 percent is warranted, because during the March 2012 exercise based METs test, the Veteran demonstrated dyspnea on workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea.  However, a rating in excess of 60 percent is not warranted, as there is no competent evidence to show that the Veteran has chronic congestive heart failure, a workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or that he has an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Analysis - Increased Rating from February 11, 2015

The Veteran's coronary artery disease status post stents is rated as 60 percent disabling under Diagnostic Code 7005 from February 11, 2015.

The Veteran was provided a VA medical examination in February 2015.  The VA examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran.  It was noted that the Veteran takes Clopidogrel, NTG, Metoprolol, Chlorthalidone, and Atorvastitin on a daily basis.  The examiner noted the Veteran does not have congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  On examination, the Veteran's heart rate was 74 with a regular, normal sounding heart-beat.  The examiner further noted trace bilateral peripheral edema.  The examiner noted the Veteran received an echocardiogram in February 2015, which reflected LVEF at 60 percent.  The examiner noted there was medical contraindication; therefore an interview-based METs test was conducted in lieu of an exercise METs test.  See 38 C.F.R. § 4.100 (b)(1).  The interview-based METs test reflected a METs level greater than 3 but less than 5.  Additionally, the examiner stated the limitation in METs level is due to multiple factors including obesity and low back condition.     

The Veteran was provided a second VA medical examination in February 2016.  The VA examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The Veteran reported that he tries to walk 20 minutes per day at a slow pace and he may get chest pain and shortness of breath at the end of the 20 minutes.  The Veteran used medications such as Atorvastation, Plavix and Metropolol.  The Veteran did not have myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  On examination, the Veteran's heart rate was 64 with regular rhythm, and normal heart sounds.  The examiner stated the exercise stress test was not part of the Veteran's current treatment plan and the test came with significant risk, therefore an interview-based METs test was conducted.  See 38 C.F.R. § 4.104, Note (2).  During the interview-based METs test on February 17, 2016 the Veteran's METs level was greater than 3 but less than 5.  The examiner stated this METs level has been found to be consistent with activities such as light yard work, mowing lawn, and brisk walking.  

The Board finds that the February 2015 and February 2016 VA examinations are adequate for rating purposes.  See Barr, 21 Vet. App. at 312.  Here, the examiners reviewed the claims file, performed examinations on the Veteran; considered the Veteran's reported symptomatology; provided adequate explanation for why an exercise based METs test was not performed; and provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.

Having reviewed the complete record, the Board finds that the evidence does not support the criteria for a disability rating in excess of 60 percent from February 11, 2015, for coronary artery disease under Diagnostic Code 7005.  The evidence shows no evidence of chronic congestive heart failure, a work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, a 100 percent rating is not warranted for the period from February 11, 2015.

In light of the above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected coronary artery disease at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board has considered whether a further staged rating under Hart and Fenderson, supra, is appropriate for the Veteran's service-connected coronary artery disease; however, the Board finds that his symptomatology has been stable throughout each stage of the appeal.  Therefore, assigning a further staged rating for this disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, from September 13, 2010 through May 2, 2011, is denied.

Entitlement to an initial disability rating of 60 percent from September 1, 2011 through February 10, 2015 for coronary artery disease is granted.

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, from February 11, 2015, is denied.


REMAND

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran must be provided a notice letter and an application for entitlement to a TDIU.

Accordingly, the issue is REMANDED for the following action:

1.  Send the Veteran a notice letter with respect to his claim of entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to the AOJ.

2.  After completion of the above and any other development indicated, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


